DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/14/2022 is acknowledged.
Drawings
The drawings are objected to as follows:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both module and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both farm and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both console and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both half-sized unit and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both vegetation spaces and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both root chamber and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both openings and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both shell and full unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both lighting and half unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 12a, 12b, 13, 6, 14, and 15 have all been used to designate root chamber.
Figures 1-4, 8-10 appear to be overly shaded/in the form of what appear to be photographs? I.e., these drawings are not all black-line only drawings. Replacement drawings with black-lines only are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the language lacks clarity. Specifically, it is not understood how a plurality of farming units contained within an interior of a building can "substantially enclose an interior of a building.” Accordingly, for examination purposes, it is interpreted to recite “wherein the plurality of farming units is substantially enclosed within the interior of a building.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leroux (US 4279101 A).
Regarding claim 1, Leroux teaches a soilless farm (Title; Abstract; Fig.1-4) comprising: 
a plurality of farming units (24; Fig. 1, 4; col 2, In 50-67) for growing plants, each farming unit comprising: 
a frame (24; Fig. 1, 4; col 2, In 50-67) supporting a plurality of root chambers (32, 60; Fig.4-5; col 3, ln 42-col 4, In 14; at least a portion of the roots are contained within hollow member 60) for growing plants; 
a shell (16, 20; Fig.1-4; col 2, In 50-67) configured to surround the root chambers and to define an internal growing zone (the area enclosed by 16, 20) of the farming unit separate from a surrounding environment; and 
a nutrient delivery system (34; Fig.1-4; col 3, In 1-17) including a pump (36) and a nutrient tank (38) and designed to moisten plant roots in the plurality of root chambers (as is evident from Fig.1,4-5), 
wherein the shell comprises a plurality of apertures (not called out by number, but inherently present for pipes 42 to pass through) for connecting the farming unit to an adjacent farming unit via at least one of a fluid conduit and a power supply (as shown in Fig. 1, 3-4, feed pipes 42 connect adjacent farming units).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leroux (US 4279101 A) in view of DeBolt (US 20120198766 A1).
Regarding claim 2, Leroux teaches the soilless farm of claim 1, but does not expressly teach such a soilless farm further comprising a building having a perimeter sized to match an arrangement of farming units inside the building.
DeBolt teaches a building (1; Fig. 1-2; para [0020]-[0034]) having a plurality of soilless farming units (7; Fig. 2; para [0028], [0035]; wherein a potting system using a soil substitute is described) arranged therein. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the soilless farm taught by Leroux so as to be adapted to use in a building as taught by DeBolt, the soilless farming units being selected and arranged so as to optimize the spacing thereof within the available space in the building. 
Regarding claim 3, the modified Leroux teaches the soilless farm of claim 2, and DeBolt further teaches that the building (1; Fig. 1-2; para [0020]-[0034]) has multiple stories (sic) (two stories shown in Fig. 2) and a plurality of farming units (7; Fig. 2; para [0034]) on each story (sic). 
Regarding claim 8, Leroux teaches the soilless farm of claim 1, but does not expressly teach that the plurality of farming units is substantially enclosed within the interior of a building. 
DeBolt teaches a building (1; Fig.1-2; para [0020]-(0034]) having a plurality of soilless farming units (7; Fig. 2; para [0028],[0035]-wherein a potting system using a soil substitute is described) arranged therein. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the soilless farm taught by Leroux so as to be adapted to use in a building as taught by DeBolt, the soilless farming units being selected and arranged so as to optimize the spacing thereof within the available space in the building.
Regarding claim 9, the modified Leroux teaches the soilless farm of claim 8, and DeBolt further teaches a building envelope (DeBolt; 1; Fig. 1-2; para [0020]-[0034]) that surrounds the plurality of farming units.
Regarding claim 10, the modified Leroux teaches the soilless farm of claim 8, and also DeBolt teaches that the interior of the building comprises one or more of stairs, elevators, ladders, scaffolding, catwalks, and other elevated structures for enabling human access to each farming unit from within the interior of the building (the building of DeBolt has two stories; accordingly, it must inherently include one or more of stairs, ladders and/or elevators to enable humans to move between floors to access the farming units illustrated therein). If Applicant disagrees, see alternate rejection below.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leroux (US 4279101 A) in view of Fan (CN 106818447 A).
Regarding claim 4, Leroux teaches the soilless farm of claim 1, but does not expressly teach that the frame of each farming unit also supports a connection console separate from the internal growing zone, the connection console including a plurality of couplings for connecting the nutrient delivery system to at least one of a fluid conduit and a power supply. 
Fan teaches a soilless farm (Abstract; Fig. 1, 8) wherein a frame (120; Fig. 1, 8; para [0044] of translation) supports (via chassis 111; Fig. 8) a connection console (Fig. 8) separate from an internal growing zone (Fig. 1), the connection console including a plurality of couplings (113; Fig. 8; para [0044]) for connecting a nutrient delivery system to at least one of a fluid conduit and a power supply (para [0044]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the soilless farm taught by Leroux to place all of the couplings for a given farming unit in a centralized location as taught by Fan in order to facilitate making hook-ups for an installation of multiple farming units.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leroux (US 4279101 A) in view of Raring (US 20110023359 A1).
Regarding claim 5, Leroux teaches the soilless farm of claim 1, but does not expressly teach the soilless farm further comprising a plurality of air circulation paths, each air circulation path passing through one of the plurality of farming units.
Raring teaches a soilless farm (Abstract) having a plurality of air circulation paths (leading from compressed air source 16 to each of root chambers 26; Fig. 1A; para [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the soilless farm taught by Leroux with the plurality of air 
Regarding claim 6, the modified Leroux teaches the soilless farm of claim 5, and further Raring teaches that the plurality of air circulation paths includes at least one air valve (Raring; 20, 22; Fig. 1A; para [0042]) corresponding to the internal growing zone of each of the plurality of farming units to provide separate climate control for each internal growing zone in the farm (as illustrated in Fig. 1A).
Regarding claim 7, the modified Leroux teaches the soilless farm of claim 6, and further Raring teaches that the plurality of air circulation paths includes at least one air valve (Raring; 20, 22; Fig. 1A; para [0042]) corresponding to each root chamber of each of the plurality of farming units to provide separate climate control for each root chamber in the farm (as illustrated in Fig. 1A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leroux (US 4279101 A) in view of DeBolt (US 20120198766 A1) and Baker (US 20190257106 A1).
Regarding claim 10, the modified reference of DeBolt teaches a building with two stories, inherently including a way to travel between the two stories. However, Leroux as modified above by DeBolt does not explicitly teach the interior of the building comprises one or more of stairs, elevators, ladders, scaffolding, catwalks, and other elevated structures for enabling human access to each farming unit from within the interior of the building. 
	Baker teaches a multilevel plant cultivation system wherein the interior of the building comprises one or more of stairs, elevators, ladders, scaffolding, catwalks, and other elevated para [0054]; stairs, elevators, lifts, or ladders within grow facility).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the soilless farm taught by Leroux as modified by DeBolt with the stairs, ladders, elevators, or lifts as taught by Baker in order to provide a way for workers to travel between the different levels of the grow system with ease.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igarashi (US 20120144740 A1), Dittman (US 20140283452 A1), Yorio (US 20160360712 A1), Bradley (US 7080482 B1), and Orff (US 20160227719 A1). The references listed all relate to modular hydroponic system with nutrient delivery systems and temperature/air flow control systems which is directly related to the present claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642